This Office Action is in response to a communication made on July 15, 2022.
Claims 1-6 have been amended by the Applicant
Claims 1-6 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-3): 
“communication apparatus including at least a first network interface and a second network interface, wherein the first network interface is connected to a first network and the second network interface is connected to a second network different from the first network, the communication apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: a default gateway setting unit configured to make a setting of a default gateway with respect to the one of the first network interface and the second network interface for which the instruction for setting as the main interface is accepted;”, “an obtaining method setting unit configured to set a method for obtaining respective IP addresses of the first network interface and the second network interface”, “wherein the obtaining method setting unit can set, as a method for obtaining an IP address, one of manual obtaining for setting an IP address input by a user and automatic obtaining in which a router connected to the network interface sets an TP address,” is disclosed in cited prior art by Takahashi;
“a method for obtaining an IP address of an external server with which the communication apparatus performs communication via the one of the first network interface and the second network interface for which the instruction for setting as the main interface is accepted;” is disclosed in cited prior art by Li;
“a communication control unit configured to control communications using the first network interface and the second network interface;” is disclosed in cited prior art by Sugimoto;
“if the setting related to the method for obtaining an IP address of the external server is valid and the method for obtaining an IP address of the other one of the first network interface and the second network interface for which the instruction for setting as the sub-interface is accepted is the automatic obtaining, the communication control unit controls communications using the plurality of network interfaces by using at least the IP address, which is obtained by the automatic obtaining, of the other one of the first network and the second network interface for which the instruction for setting as the sub-interface is accepted without using the IP address of the external server obtained by the automatic obtaining via the other one of the first network and the second network interface for which the instruction for setting as the sub-interface is accepted and without setting the a default gateway with respect to the other one of the first network and the second network interface for which the instruction for setting as the sub-interface is accepted,”  is disclosed in cited prior art by Tagawa;
“an accepting unit configured to accept, from a user, an instruction for setting one of the first network interface;” is disclosed in cited prior art by Horino (Japan Patent Application No. JP 2019171690) shows an apparatus using a wireless communication such as NFC for initial setting performed manually by a user, such as the default gateway/IP address, the apparatus includes an accepting unit that accepts a specific input operation by the user and is realized by a program executed by the operation panel and the CPU; however, neither Horino. Takahashi, Li, Sugimoto, and Tagawa show “an accepting unit configured to accept, from a user, an instruction for setting one of the first network interface and the second network interface as a main interface for which a default gateway is set and for setting another one of the first network interface and the second network interface as a sub-interface for which a default gateway is not set, wherein the main interface and the sub-interface are not permitted, without the instruction from the user, to be switched between each other;” and “if the method for obtaining an IP address of the one of the first network interface and the second network interface for which the instruction for setting as the main interface is accepted is the manual obtaining, and the method for obtaining an IP address of the external server is the automatic obtaining, setting related to the method for obtaining an TP address of the external server is not valid, otherwise the setting related to the method for obtaining an TP address of the external server is valid,”
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Takahashi, Li, Sugimoto, Tagawa and Horino to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 4, independent claim 5, and independent claim 6 are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                


RANJAN PANT
Examiner
Art Unit 2458
/RP/